DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 02/25/2021.
Claims 1, 3, 9 and 11 have been amended.
Claims 21-22 have been added.
Claims 2 and 10 have been canceled.

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 9-10 and 17 filed on 02/25/2021 have been considered but are not persuasive.
The applicant's arguments assert that Mayer does not teach recited limitations, "for each of a plurality of local oscillator frequencies: determining a respective interference power resultant from the local oscillator frequency for each of a plurality of subcarriers". The examiner respectfully disagrees. Mayer dynamically injects LO signals to wanted RF and blocker RF signals to generate wanted IF and blocker IF signals, and measures the blocker's interference. Mayer performs down-converting RF input frequencies by dynamically changing the LO signals accordingly to keep the IF signals the same as described in [Col. 2; lines 34-43] "a method for dynamically adjusting the 
The arguments assert that Park does not describe about changing or different LO frequencies. The examiner respectfully disagrees. As the arguments cited, [Park, 0047] specifically describes about changing frequencies of the local oscillators, RF-LO and IF-LO in  processor configures receiver 209 in three different configurations by changing RF mixer frequency f_RF generated by RF-LO 208 and IF mixer frequency f_IF generated by IF-LO 210. Also the arguments assert that Park does not teach "determining a cost function based at least in part on the interference powers, wherein determining the cost function based at least in part on the interference powers comprises performing a summation over the interference powers associated with each of the plurality of subcarriers; selecting a first local oscillator frequency to use for wireless communications from the plurality of local oscillator frequencies, wherein the first local oscillator frequency is selected based at least in part on the cost functions"
The arguments assert that Park's cost function is not related to the recited cost function because the park's cost function is a summation of throughput for different carriers and the claimed cost function is a summation over interference powers. The examiner respectfully disagrees. Park's cost function with the summation of throughput that is a measurement result of RF interfering signals downconverted by the described LO signals. Based on the resulted cost function, Park selects mixer frequencies for a receiver configuration. The mixer frequencies are the same as the LO frequencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-9, 12-14, 16-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 9,413,402, “Mayer”) in view of Park et al. (US 2012/0177147, “Park”).
Examiner’s note: in what follows, references are drawn to Mayer unless otherwise mentioned.
Mayer discloses “Dynamic Low IF Injection Side Selection” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method, comprising: for each of a plurality of local oscillator frequencies: 
determining a respective interference power resultant from the local oscillator frequency ([Col. 8; lines 65-67 – Col. 9; line 1, Fig. 6 and Fig. 3a] “At 604, the measuring unit 220 measures and stores the power of the first blocker IF signal 402 in FIG. 4a generated based on the first LO signal f_LO1 303”) for each of a plurality of subcarriers ([Col. 9; lines 1-2, Fig. 6 and Fig. 3b] “At 606, the control unit 222 dynamically tunes the LO signal 224 to the second LO signal f_L02 316 in FIG. 3b.”); and 
determining a cost function based at least in part on the interference powers, wherein determining the cost function based at least in part on the interference powers comprises performing a summation over the interference powers associated with each of the plurality of subcarriers (This will be discussed in view of Park.);
selecting a first local oscillator frequency to use for wireless communications from the plurality of local oscillators frequencies ([Col. 9; lines 18-20 and Fig. 6] “If No, the method proceeds to 622, where the LO signal 224 is tuned to the second LO signal f_L02 316”), 
wherein the first local oscillator frequency is selected based at least in part on the cost functions ([Col. 9; lines 16-18 and Fig. 6] “At 618, a comparison is done to determine if the power of the second blocker IF signal 414 is greater than a predetermined threshold power.” Mayer’s comparison is based on the measured blocker level. Selecting a LO frequency based on the cost function will be discussed in view of Park.); and 
performing wireless communications through the plurality of subcarriers using the first local oscillator frequency ([Col. 9; lines 56-64] “Example 1 is a low IF receiver for operation at an intermediate frequency (IF), comprising: an antenna port configured to receive a receive signal comprising a wanted RF signal at an RF frequency and a blocker RF signal at a mirror image frequency of the wanted RF signal with respect to a frequency of an local oscillator (LO) signal,”).

determining a cost function based at least in part on the interference powers ([Park, 0071] “receiver configurations can be adapted to avoid extremely-strong interference at either image frequency or at harmonic frequencies. It may not always be possible to avoid strong interference completely, however, and thus it may be desirable to carefully select the receiver configuration, e.g., based on a well-defined cost function.”, [Park, 0072] “A cost function may include a performance metric such as a minimum SINR and sum throughput”, and [Park, 0085] “processor 215 of UE 200 may measure/calculate SNRs (signal-to-noise ratios) for Cases A, B, and C in the n.sup.th subframe and may select Case A that increases/maximizes the cost function.”),
wherein determining the cost function based at least in part on the interference powers comprises performing a summation over the interference powers associated with each of the plurality of subcarriers ([Park, 0083] “If the throughput is taken as the cost function (which is often the case for mobile broadband systems), it may be possible to select a receiver configuration that increases/maximizes a sum throughput (i.e., a summation of throughput over all the carriers).”);
based at least in part on the cost functions ([Park, 0090] “Processor 215 may calculate an interference level of each receiver configuration, based on the power levels and receiver parameters. A desired/optimal receiver configuration may be selected by selecting the first RF mixer frequency responsive to the first performance metrics. … and selecting the second RF mixer frequency responsive to the second performance metrics.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mayer's features by using the features of Park in order to be robust for wireless communications with multiple carriers in interference conditions such that “By providing a multiple carrier receiver structure that is reconfigurable (e.g., using different RF mixer frequencies at different times) while receiving multiple RF carriers” [Park, 0009].

Regarding claim 9, it is a wireless device claim corresponding to the method claim 1, except “one or more antennas” (See Fig. 2 for an architecture of a receiver with one antenna), “the one or more antennas are configured to conduct orthogonal frequency division multiplexing (OFDM) communications using any of a plurality of local oscillator frequencies” ([Park, 0088] “performance analysis of IQ imbalances in OFDM receivers”); “a processor coupled to the one or more antennas” (See Fig. 1 for 108 “DSP” and 110 “Power Estimation Component”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 17, it is a non-transitory computer-readable memory medium claim except “program instructions which, when executed by a processor” ([col. 9; lines 49-55] “method, means for performing acts or blocks of the method, at least one 

With respect to dependent claims:
Regarding claims 4 and 12, the method of claim 1 and the wireless device of claim9, respectively, wherein selecting the first local oscillator frequency to use for wireless communications based at least in part on the cost functions comprises selecting a local oscillator frequency with the smallest cost function as the first local oscillator frequency ([Park, 0083] “increasing/maximizing minimum SINR is only one example of embodiments of the present invention. There may be many other methods with cost functions that take SINR values as input arguments.”).

Regarding claims 5, 13 and 19, the method claim 1, the wireless device of claim 9 and the non-transitory computer-readable memory medium of claim 17, respectively, the method further comprising: 
determining that a bandwidth to be used for performing the wireless communications is greater than or equal to half of an available bandwidth ([Col. 11; lines 33-36] “the frequency of the LO signal is in the range of bandwidth divided by two of the wanted RF signal from the frequency of the wanted RF signal.”); 
the frequency of the LO signal is in the range of bandwidth divided by two of the wanted RF signal from the frequency of the wanted RF signal.”).

Regarding claims 6, 14 and 20, the method claim 1, the wireless device of claim 9 and the non-transitory computer-readable memory medium of claim 17, respectively, the method further comprising: 
determining that a bandwidth to be used for performing the wireless communications is less than half of an available bandwidth ([Col. 4; lines 25-29] “in cases where the receiver is used to avoid spurs using low IF, only a single downlink channel is used and half of the receive spectra remains unused i.e., only a part of the receive band is actively utilized for receiving the wanted signal.”); 
selecting the plurality of local oscillator frequencies to occur outside the bandwidth to be used for performing the wireless communications based at least in part on determining that the bandwidth to be used for performing the wireless communications is less than half of the available bandwidth ([Col. 4; lines 29-36] “This provides a degree of freedom for selecting a sign of low IF or selecting a local oscillator (LO) frequency, to choose between high or low band injection. For example, in high band injection, the frequency of the LO signal, fLO is chosen to be greater than the RF and in low band injection, the frequency of the LO signal, fLO is chosen to be lesser than the frequency of the wanted signal fRF”).

Regarding claims 8 and 16, the method of claim 1 and the wireless device of claim 9, respectively, wherein the plurality of subcarriers ([Park, 049] “Operations of LTE 200 will now be discussed with reference to the flow chart of FIG. 4” It is well known that LTE utilizes OFDM symbols with subcarriers.) are comprised within two or more component carriers ([Park, 0044] “UE 200 may be configured to simultaneously receive multiple radio frequency (RF) carriers (e.g., RF component carriers) over respective different RF carrier frequencies.”).

Claim(s) 3, 11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 9,413,402, “Mayer”) in view of Park et al. (US 2012/0177147, “Park”) and further in view of Lee et al. (US 2015/0351105, “Lee”).
Examiner’s note: in what follows, references are drawn to Mayer unless otherwise mentioned.
Regarding claims 3, 11 and 18, it is noted that while disclosing a low-IF receiver architecture, Mayer does not specifically teach about weighted sum of interferences. It, however, had been known before the effective filing date as shown by Lee in a disclosure “Apparatus and Method for Mitigating Interference in Wireless Communication System” (Title) as follows; 
the method of claim 1, the wireless device of claim 9 and the non-transitory computer-readable memory medium of claim 17, respectively, wherein the summation 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mayer's features by using the features of Lee in order to achieve higher data rates and reduce propagation loss of radio waves utilizing an unlicensed band such that “a method for selecting a channel priority according to interference identified in a wireless communication system.” [Lee, 0014]. 

Claim(s) 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 9,413,402, “Mayer”) in view of Park et al. (US 2012/0177147, “Park”) and further in view of Wu et al. (US 2020/0067612, “Wu”).
Examiner’s note: in what follows, references are drawn to Mayer unless otherwise mentioned.
Regarding claims 7 and 15, it is noted that while disclosing a low-IF receiver architecture, Mayer does not specifically teach about subcarrier spacings. It, however, had been known before the effective filing date as shown by Wu in a disclosure “Interference Measurement Method and Device” (Title) as follows;
the method of claim 1 and the wireless device of claim 9, respectively, 

wherein the interference powers for the first and second subcarriers are determined based at least in part on the first and second subcarrier spacings, respectively ([Wu, 0096] “the measurement can be performed based on resource elements arranged at spacings (at equal spacings or unequal spacings).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mayer's features by using the features of Wu in order to avoid interferences on received downlink signals and transmitting uplink signals such that “This application provides an interference measurement method and a device, to perform interference measurement between terminal devices.” [Wu, 0006].

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims recite similarly and for instance claim 21 contains the following underlined features which, when combined with other 
The method of claim 1, wherein the respective interference powers, ps are determined as ps             
                ∝
                
                    
                        s
                        i
                        n
                        c
                        
                            
                                
                                    
                                        f
                                        o
                                        -
                                        l
                                        k
                                    
                                    
                                        ∆
                                    
                                
                                +
                                s
                            
                        
                    
                
                ^
                2
            
        , where sinc(x) =             
                
                    
                        s
                        i
                        n
                        ⁡
                        (
                        π
                        x
                        )
                    
                    
                        x
                    
                
            
         , fo is a baseband subcarrier frequency, lk is the local oscillator frequency for which the respective interference power is being determined, s is the subcarrier for which the respective interference power is being determined, and Δ is a subcarrier spacing.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/HARRY H KIM/Examiner, Art Unit 2411